Citation Nr: 1820720	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-11 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left shoulder anterior labral tear with chronic bursitis prior to April 4, 2011 and in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable evaluation for left hip chronic bursitis prior to April 4, 2011 and in excess of 10 percent thereafter.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to December 2007 in the U.S. Navy as a commissaryman.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and October 2011 decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City and St. Petersburg, Florida, respectively.  Jurisdiction is currently with the RO in St. Petersburg, Florida.

There is an typographic error in the December 2017 Supplemental Statement of the Case (SSOC), which lists the rating for the chronic left hip bursitis in the "decision" section as "0 percent prior to April 4, 2011" and "0 percent from April 4, 2011."  The Veteran's current rating is 0 percent prior to April 4, 2011 and 10 percent after, as recorded in the most recent July 2017 Rating Decision Codesheet.  This is reflected in the actual reasons and bases of the December 2017 SSOC, which states: "[t]he 10 percent [for left hip chronic bursitis] is continued as the evidence fails to show a higher evaluation is warranted."  Therefore, this error did not impact the Veteran's award and is harmless.

The Board remanded the claim in December 2015 and it returns to the Board.  This remand directed the issuance of SOC for an effective date claim and an increased rating claim, both dealing with the right shoulder.  An SOC was issued and the Veteran has not filed an appeal with regard to the rating or effective date.


FINDINGS OF FACT

1.  For the period prior to April 4, 2011, the Veteran's residuals of left shoulder anterior labral tear with chronic bursitis have been manifested by function not limited to or below shoulder level limitation of the left (minor) arm.

2. For the period after April 4, 2011, the Veteran's residuals of left shoulder anterior labral tear with chronic bursitis are manifested by functional limitation of the left (minor) arm which more nearly approximates limited arm motion to midway between side and shoulder level.

3. For the period prior to April 2011, the Veteran's left hip chronic bursitis was characterized by full range of motion of the left hip.

4.  For the period after April 4, 2011, the Veteran's left hip is characterized by limitation of external rotation of more than 15 degrees.

5.  Obstructive sleep apnea did not manifest in service and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  For the period before April 4, 2011, the criteria for a rating in excess of 0 percent for left shoulder anterior labral tear with chronic bursitis have not been met.  
38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5201 (2017).

2.  For the period from April 4, 2011, the criteria for a rating in excess of 20 percent for left shoulder anterior labral tear with chronic bursitis have not been met.  
38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5201 (2017).

3.  For the period prior to April 4, 2011, the criteria for an evaluation in excess of 0 percent (noncompensable) for left hip chronic bursitis have not been met.  
38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5019, 5253 (2017).

4.  For the period prior after April 4, 2011, the criteria for an evaluation in excess of 10 percent for left hip chronic bursitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71, 4.71a, Diagnostic Codes 5019, 5253 (2017).

5. Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

The Board remanded these matters in December 2015 in order to schedule an examination of the right and left shoulders, the hip, and for an examination regarding sleep apnea, as well as issuance of an SOC for issues currently not on appeal.  The examinations were completed and are discussed below.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2018). 

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.



Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   .

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald,  28 Vet.App. 158 (2016).  

Under 38 CFR §4.31, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  Such is the case here for the two ratings claims.

Left Shoulder

Under Diagnostic Code 5201, where arm range of motion is limited to 25 degrees from the side, a 30 percent disability rating is assigned for the minor side and a 40 percent disability rating is assigned for the major side.  Limitation of motion midway between the side and shoulder level contemplates a 20 percent disability rating for the minor side and 30 percent disability rating for the major side.  Limitation of motion at shoulder level for either the major or minor extremity contemplates a 20 percent disability rating.  

The Veteran is right handed and the left shoulder is therefore the minor extremity.  See, e.g., February 2007 private treatment record ("The patient is right hand dominant.").

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 
38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).


Prior to April 2011

The Veteran filed his claim for his left shoulder disability in September 2007 prior to discharge.  Service connection was granted and effective January 1, 2008, the day following discharge from service. 

A February 2007 service treatment record reported range of motion testing for the shoulder:  "[h]e has 160-degrees of forward elevation, 90-degrees of abduction.  At 90-degrees of abduction he has 60-degrees of internal rotation and 80-degrees of external rotation.  He is non[-]tender to palpation at the AC joint.  He has negative cross-arm test.  He has positive Neer sign as well as Hawkin's sign."  Radiographs showed no bony abnormalities.  Assessment was left shoulder impingement syndrome.  He was given an injection of Kenalog.  Other service treatment records report similar range of motion and complaints.

The Veteran a VA contract examination in October 2007.  This examination was pre-discharge-discharge was in December 2007.  The examiner noted no objective evidence disability or residuals of a left shoulder disorder.  The examination showed no symptomatology or diagnosis of an underlying musculoskeletal disease process.  The Veteran had full range of motion with no functional loss after repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-ray results were "within normal limits."  The examiner could not give a diagnosis, as there was no pathology.  

A December 2007 private examination, with arthrogram of the left shoulder, stated the Veteran had anterior labral tear, supraspinatus partial tendinous tear along the undersurface/articular surface, small loose body, and OS acromiale.

Private treatment records dated from 2008 through 2010 note bilateral shoulder pain, worse on the right.  A March 2008 record reported he complained of having tears in his left shoulder, which the examining physician stated may be "labral tear" with posterior pain.  Imagining studies showed shoulder "os caromiale bilaterally." A March 2008 range of motion testing of the shoulder, abduction and forward flexion of 170 degrees, with no painful range.  There was no palpation over the shoulder and no tenderness over the AC joint. 

A May 2008 private treatment record shows an MRI indicating torn rotator cuff bilaterally.  The Veteran was reported to have superior labral tear from anterior to posterior (SLAP) tear.  He reported daily pain with any overhead activity or lifting activity and had difficulty with flex or abduct of his arms.  There are reports of numbness, including when lying with his arms forward flexed over his head and holding a weight.  The Veteran's records at this time report treatment with bilateral subacrominial injections.  

A June 2008 treatment note from Dr. F. W. reported left shoulder low-grade undersurface tear of supraspinatus tendon which approaches 50 percent tear in left shoulder.  An additional June 2008 private treatment note reported "range of motion is full and normal and pain free on each side," O'Brien's sign was positive, all other findings were normal or intact.  Impression was labral tears.

In a January 2009 VA examination, the range of motion in the left shoulder was 0 to 180 forward flexion and abduction.  Internal and external rotation 0 to 90.  On repetitive testing, there was no additional limitation due to fatigue weakness or incoordination.  Range of motion values was unchanged from base line testing. 

A December 2010 private treatment record noted shoulder pain, worse with overhead or lifting activity, difficulty to flex or abduct arms.

VA treatment records during the period to April 2011 also report pain of the shoulder.  Testing showed normal power (5/5), flexion and abduction yield pain with slight scapular dyskinesia.  Testing against active resistance resulted in pain, internal rotation showed passive rotation to 60 degrees bilaterally, 90 degrees external rotation.  Subacrominal injections were undertaken. 

A noncompensable evaluation is assigned unless arm motion is limited at shoulder level.  The Veteran has not been shown to have limitation of motion to the shoulder level in the testing outlined above, as contemplated by the next higher (20 percent) disability evaluation.  In this case, there is no evidence to support the conclusion that the Veteran has limitation of motion at the shoulder level.  Evaluation where either normal or otherwise not limited to at or below shoulder level.  Accordingly, an increased evaluation under Diagnostic Code 5201 is not warranted.

After April 2011

A VA examination was conducted in April 2011.  The examiner reported the following active ranges of motion for left shoulder:  flexion to 80 degrees (pain at 60 to 80), abduction to 80 degrees (pain at 60 to 80), external rotation to 20 degrees (pain from 0 to 20), and internal rotation to 90 degrees without pain.  The examiner noted that the Veteran had pain after repetitive use however there was no additional loss of motion on repetitive use of the joint.  The examiner confirmed a diagnosis of left shoulder anterior labral tear with chronic bursitis.  The examiner stated the Veteran's left shoulder pain did not affect his ability to be employed or activities of daily life.  The date of increase was determined by this examination. 

VA treatment records from April 2011 onward report mild limited movements, tender, and stiff bilaterally, but with no range of motion testing.  X-ray noted mild osteoarthritis of the left shoulder.  Private treatment records for the same period did not report any worsening.  VA treatment records from August 2013 noted shoulder pain with "limited" range of motion.

A May 2011 private record reported an MRI of the left shoulder showed no significant changes and that, the Veteran had stable low grade partial-thickness articular surface tearing of the supraspinatus tendon and staple type II SLAP tear.  "Previously demonstrated abnormal signal within the teres minor muscle has nearly completely resolved . . . mild AC joint anthropthy in conjunction with os acromiale predispose to impingement syndrome."

In May 2011, the Veteran submitted a VA Form 9 stating that the Veteran, when he was asked to perform the movements in his April 2011 VA examination, was "unable to due to the pain I was currently experiencing.  I told the Doctor that I experience pain while at rest, so I couldn't execute the requested movements."  The Board notes that the Veteran had no decreased range of motions due to pain neither during the examination nor in the following July 2012 physical examination (below).

A July 2012 letter from Dr. F. W. states that the Veteran had SLAP tears bilaterally which interfered with activities of daily living and limits from doing significant work or leisure activities with his arms.  Private medical records from the same month notes SLAP tears with pain, avoiding some motions and lifting.  Physical examination showed no atrophy or tenderness.  Range of motion was abduction 30 degrees, flexion normal, external rotation normal, external rotation to 90 degrees with internal rotation to 50 degrees.  Strength was 5/5 except for abduction and empty can test, both 4/5.

 An August 2013 treatment note reported left shoulder range of motion reported "unable to be tested secondary to . . . pain, though he does appear to have 5/5 strength." 

The Veteran's wife submitted a letter dated August 2013 reporting that the Veteran "suffers from limited range of motion and severe pain of his arms/shoulders."  The Veteran's wife noted treatment with medication, topical cream, and steroid injections.

A VA examination was conducted in February 8, 2017.  The Veteran's symptoms of left shoulder pain were noted.  The Veteran's diagnosis was "left shoulder anterior labral tear with chronic bursitis."  The VA examiner noted the Veteran declined range of motion testing for the left shoulder stating it would be too painful.  Specifically, the Veteran stated "[i]ts going to hurt.  I don't want to do all that.  No putting my hand above my shoulder.  You are not going to do any of that test." The VA examiner noted there was no pain noted on examination, there was no evidence tenderness or pain to palpation of the joint or associated soft tissue and no evidence of crepitus or ankyloses.  The VA examiner noted there was normal muscle strength and tone and no significant disuse atrophy was noted.  Rotator cuff condition testing was normal.  The examiner noted that the Veteran freely moved both shoulders when leaving the VA examination.

There being no range of motion testing after the July 2012 private physical, there is no range of motion evidence to consider after that date.  The Board notes that a "[a] claimant has the responsibility to present and support a claim."  38 U.S.C. § 5107(a).  A veteran has the responsibility to present and support a claim for VA benefits.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (noting the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).  Additionally, a claimant should cooperate with VA's efforts to find relevant evidence to support a claim.   See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street). 

The claim for an increased rating in excess of 20 percent is denied.  The evidence of record does not support a higher rating.  As this is the minor extremity, an increase in rating would require limitation to 25 degrees.  The most limited range of motion, even considering pain, was to 30 degrees in the July 2012 private examination.  However, this was isolated in one reported range of motion testing.  The Veteran's April 2011 VA examination showed 80 degrees and the Veteran had no complete testing afterwards.  The Veteran refused later testing - which the VA examiner reported to be inconsistent with his physical findings of normal strength, muscle tone and no noted pain.  The Board finds no range of motion testing shows a higher rating, as the most limited range of motion testing shows limitation to 30 degrees and not 25 degrees as required for the 30 percent rating.

No higher rating under a different DC can be applied.  The Board notes that there are other DCs relating to shoulder disorders, such as DC 5200 (ankylosis of the shoulder), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).  However, the Veteran's left shoulder disability is not manifested by an impairment of the humerus, clavicle, or scapula, and therefore DCs 5202 and 5203 are inapplicable.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has complained of pain in the left shoulder.  38 C.F.R. §§ 4.40, 4.45.  The evidence indicates that the Veteran has range of motion on testing that is consistent with the current ratings assigned, even accounting for further limitation due to pain, and/or following repetitive motion exercises.  The Veteran's difficulties with activities due to pain are contemplated in the current ratings assigned.  Therefore, the Board finds that an increased rating based on functional loss is not warranted for any period on appeal.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 0 percent prior to April 4, 2011, or greater than 20 percent from that date for the Veteran's left shoulder disability.  Further staged ratings have been considered, but determined not to be applicable.

Left Hip

Diagnostic Code 5019 directs that bursitis will be rated on limitation of motion of the affective part or degenerative arthritis.  Here, the diagnostic code for the relevant affective part of those of the hip and thigh (D.C. 5250-5255).

Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent evaluation is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.

Normal range of motion of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2016).

Prior to April 2011

The Veteran filed his claim for his left hip disability in September 2007.  

A VA record dated in September 2007 reported left hip trochantenc bursa showed tenderness on palpation, with no palpable click with one leg squat.  Gait and stance were normal.  Flexion, extension, abduction, adduction, internal rotation, and external rotation were normal with no pain on active or passive motion.  There was neither instability nor hip weakness.  Assessment was hip bursitis.  Further VA treatment records in this period do not show hip pain

The Veteran had a VA contractor examination in October 2007.  The hips had no ankylosis or other abnormalities or other findings.  The examination showed the hip joints as within normal limits for range of motion, including repetition, with no additional limitation due to due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-ray results were "within normal limits."  The examiner could not give a diagnosis, as there was no pathology.  

The Veteran submitted a September 2008 correspondence stating he had "limited range of motion" in his left hip and "on occasions, while coming to a standing position, my left hip tends to lock in place causing a loss of balance."

Private treatment records dated from 2008 through 2010 note "significant clinical history for pain" in the left hip.  A February 2008 radiological report noted that the Veteran had preserved hip joints with no fracture or dislocation, this finding was repeated in a March 2008 private treatment record.  

A March 2008 physical examination reported tenderness with Stinchfield test anteriorly.  The Veteran had internal rotation pain laterally.  Resisted internal and external rotation did not reproduce any of the patient's symptoms.  The Veteran had "good" range of motion with flexion and extension, although somewhat limited internal rotation.  Assessment was "hip flexor strain."  

A May 2008 private treatment record reported also resisted hip flexion causing pain and internal rotation of the hip painful.  There was "slight increase in range of motion" on the left side, but with no significant improvement.  

 A June 2008 private treatment record reported hip pain on left side, laterally.  Gait was normal; range of motion was normal and free of pain.  He had normal gait pattern, standing easily on heels and toes.  There was weakness in left side hip abduction.  

A November 2010 private treatment records reported worsening left hip pain, mainly when going from a seated to standing position and worse when sitting.  He denied other symptoms.  The Veteran had some tenderness just anterior of the left hip with decreased flexibility with straight-leg testing as well as rotation of the hips with some pain with internal rotation.  A radiology report the same month found no interval change, no fracture, nor dislocation with preserved joint spaces.

A December 2010 private treatment note contains an examination of the bilateral lower extremity, noted 5/5 for power, 2+ for reflexes, and passive internal range of motion approximately 15 degrees and external is approximately 40 degrees.  The Veteran was recommended to do strengthening exercises of the lower extremity, encouraged to use ice, and was given a handout for strengthening and stretching exercises.  

A January 2011 VA treatment note reported mild tender but full range of movement.  A March 2011 X-ray showed arthritis of the left hip.

The Veteran has had some disability associated with pain with his hip, diagnosed as bursitis.  However, the evidence of record shows the Veteran had a full range of motion of the hips as shown in repeated testing above and a 10 percent rating is not supported.

After April 2011

A rating of 20 percent is assigned for limitation of abduction when motion is lost beyond 10 degrees.

A VA examination was conducted in April 2011.  The examiner reported the following range of motion for left hip flexion to 40 degrees (with pain at 20 to 40), extension to 30 degrees (pain from 0 to 30), abduction to 30 degrees (pain from 20 to 30 degrees), adduction to 10 degrees (pain from 0 to 10), internal rotation to 20 degrees (pain 0 to 20), and external rotation to 40 degrees (pain from 20 to 40).  The examiner noted that the Veteran had pain after repetitive use.  However, there was no additional loss of motion.  The examiner diagnosed chronic greater trochantenc bursitis of the left hip.  The date of increase was determined by this examination. 

The Veteran submitted a VA form 9 dated May 2011 in which he stated he could not "cross left leg over right," did not have motion beyond "10 degrees" and "cannot toe-out more than 15 degree (I actually cannot toe-out more than 5 [degrees] due to excruciating pain."  The Veteran claimed his "ailments are making me unemployable" and he was "unable to perform duties that are required to lead a productive work and personal life."  A VA treatment record from April 2011 noted mild osteoarthritis of the hips.

Private treatment records from April 2011 onwards for the left hip pain and with no abnormalities ("No gross deformity or asymmetry.  No erythema, warmth, or fluctuance").  See, e.g., August 2013.  He walked with significant antalgic gait, but with full active and passive range of motion of the left hip with normal motor bulk and tone.  The Veteran had some mild area focal tenderness in the anterior and lateral aspect of hip joint.  X-ray showed "rounded fibrocystic change of the left femoral neck as well as cross-over sign, but preserved joint spaces."  MRI of the hip showed mild fraying of the anterior superior labrum.  Findings were mild degenerative fraying of the anterosuperior labrum.

The Veteran's wife submitted a statement in August 2013 noting that the Veteran had pain in his feet, physical therapy for left hip, and pain and stiffness in his hip with great difficulty standing and walking without pain.  He complained of pain of the left leg when performing natural movements.

An August 2013 statement from the Veteran reported that he "walk[s] with an antalgic gait (a limp) in which a phase of the gait is shortened on the injuries side to alleviate the pain experiencing when bearing weight on that side." 

The Veteran submitted a private MRI of the left hip dated August 2013 noting findings of mild degenerative fraying of the anterosuperior labrum with minimal edema over the greater trochanter at the intersection of the gluteus medius and minums tendons.  All other findings were normal, with intact hip joint space.  The examining physician reported the Veteran was in no acute distress and he reported pain, numbness, and tingling in his thigh radiating to the grown associated with his left hip pain, apparently worsening.  A physical examination in August 2013 (including range of motion, neurological examination, and physical examination of the hip, knee, and ankle joint) noted that the Veteran "walked with significant antalgic gait, but has full active and passive range of motion about left hip with normal motor bulk and tone.  There are some mild areas of focal tenderness in the anterior and lateral aspect of the hip joint and Thompson's slump test is equivocal."  Other testing was negative.  X-rays of the hip showed "rounded, fibrocystic change of the left femoral neck as well as cross-over signs, but preserved joints.  Assessment was "likely source of his pain" was "left hip femoral acetabular impingement" "unclear how much labral pathology is contributing to his discomfort."

An August 2013 VA treatment primary care note reported that the Veteran had left hip pain, MRI was positive for ligament torn.  Extremity testing for left lateral hip pain noted limited ranges of motion, with specific ranges given.

An October 2015 VA orthopedic surgery note reported left hip pain and groin pain, described as intermittent sharp pain, aggravated by standing.  He had stiffness after sitting.  Range of motion was full/limited with hip locking or catching.  He had been recommended to an orthopedic surgeon, but the Veteran did not follow-up or receive private treatment.  Range of motion testing was flexion: 60 degrees with moderate pain), extension: no contracture, external rotation: 15 degrees moderate pain (30 degrees), internal rotation: 5-10 degrees mild to moderate pain (15 degrees), abduction: 30 degrees moderate pain, and adduction: 5-10 degrees, mild to moderate pain (15 degrees).  Review of August 2013 X-ray showed "[n]egative exam for acute osseous abnormalities left hip or significant interval change."

The Veteran had a VA examination in February 2017.  The VA examiner noted current symptoms of left hip pain.  The physical examination showed 110 degrees of flexion, 30 degrees of extension, 45 degrees of abduction, 25 degrees of adduction, external rotation to 50 degrees, and internal rotation to 40 degree.  He was able to do repetitive (three times) testing with no functional loss.  The VA examiner noted normal muscle strength and there was no pain during the examination, no pain with weight bearing, and no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The VA examiner also noted there was no objective evidence of atrophy, crepitus, or ankylosis.  The examiner noted the Veteran's subjective complaints during the examination were out of proportion to the examination findings and he "unable to do through exam due to poor veteran co-operation" and constant reports during range of motion testing would hurt.  Review of X-ray dated August 2015 showed "bones are intact.  Bilateral hip and sacroiliac joint spaces are preserved.  There is a stable lucency[sic] within the left femoral neck most consistent appearance with a small herniation pit.  Soft tissues are unremarkable.  Impression: Negative exam for acute osseous abnormalities left hip or significant interval change."

The examiner noted Veteran used a cane and had some functional impacting his ability to undertake occupational task, namely issues with prolonged sitting and walking, which where painful and use of a cane for physical support.  The VA examiner opined that the Veteran displayed poor effort during the examination.  The diagnostic testing remarks report "Correia" questions response passive range of motion unchanged from baseline with no pain, fatigue, weakness, or incoordination and no evidence of pain on passive range of motion or pain in non-weight bearing.

On the sleep apnea examination report (February 2017), the examiner stated the Veteran "departed the exam room ambulatory, lifting his cane in the ait (sic), freely moving both shoulders and in a hurry with Normal gait good weight bearing & in no distress."

A 10 percent evaluation is warranted as the evidence shows objective evidence of painful and limited motion of the left hip and thigh.  An evaluation of 10 percent is assigned for painful or limited motion of a major joint or group of minor joints, and may also be applied once to multiple joints if there is no limited or painful motion; or, limited adduction of the thigh with inability to cross the legs; or, for limited rotation of the thigh with inability to toe-out more than 15 degrees.  A 10 percent rating is given for any limitation of the motion of the joint, which has been shown above since April 2011.  At no time has the record indicated abduction lost beyond 10 degrees.  The most limited was 30 degrees, with pain after 20 degrees.  Thus, a rating in excess of 10 percent for the Veteran's left hip condition is not warranted under DC 5253.

No higher rating under a different diagnostic code can be applied.  The Board notes that there are other diagnostic codes relating to the hip and thigh contained in the diagnostic codes from 5250-5255.  These either do not apply (diagnostic codes for ankylosis of the hip, hip flail joint, femur impairment) or would not warrant a higher rating (thigh limitation of flexion of 30 degrees or less is not shown under diagnostic code 5252 or limitation of extension under 5251 which warrants a top (and sole) rating of 10 percent disabling.

In a May 2011 substantive appeal, the Veteran raised the issue of unemployability because of his left shoulder and left hip disabilities.  He noted, "The ailments I suffer from doesn't allow me to complete the simplest of task.  My job field requires me to lift, stand, reach, bend etc.., but these requirements are at a halt due to my very limited movements. These ailments are making me unemployable due to being unable to perform the require duties. " 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  When evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

The Veteran's previous occupation as a career Navy Petty Officer First Class included experience as an advanced level cook, manager of food service operations, and manager of living quarters.  The only evidence of an inability to work was offered by the Veteran in his substantive appeal.  Although the clinical reports indicate restrictions in weight lifting with the arms and limitations in extended standing and walking, the dysfunction does not preclude leaving the home, use of transportation, and performance of duties that do not require heavy lifting or extended walking or standing.  The Veteran is not precluded from duties in management occupations consistent with his Navy skills and experience.   

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

The Veteran claims he snores and the condition, which he believes to be sleep apnea, started in service.  See August 2013 Statement in Support of Claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran submitted private treatment records.  A February 2008 overnight oximetry report noted the Veteran slept 6.5 hours with "normal" overnight oximetry findings.  A May 2008 private treatment record noted "OXIMETRY SCREENING: He snores quite a bit but the oximetry was normal."

An April 2009 assessment and plan noted "[d]espite normal overnight oximetry, he does now, as opposed to on his last visit, admit to significant hyper[-]somnolence."  However, he reported to be sleeping five hours a night most days."  

The Veteran's wife, a licensed nurse, submitted a statement reporting that the Veteran had loud snoring, daytime sleepiness, and lack of sleep since 2003.  See lay statement dated January 2011 (received March 2011).  She also reported that she "observed him waking-up and gasping for air as if he is choking or [is] having shortness of breath."  She reported the Veteran frequently falls asleep when doing day time activities, like watching television or talking to someone.  The Veteran submitted a March 2011 statement in support of claim reporting that the Veteran had "the same symptoms that every ex-sailor with receives sleep apnea related compensation." 

The Veteran submitted statements regarding snoring.  See, e.g., August 2013 lay statement (snoring for many years).

The Board remanded the claim for a VA examination.  In February 2017, a VA examiner, a doctor, reported the Veteran's history, including the private records, and examined the Veteran.  The examiner noted the January 2011 lay statement stating that the Veteran had loud snoring, sleeplessness, and waking up gasping for air.  The examiner reported the Veteran had poor sleep and did not report waking up gasping for air.  He did not report any issues with mental health illnesses such as PTSD, anxiety, or depression.  The Veteran stated "since my wife tells me I snor[e], I claimed 'sleep apnea.'"

When the examiner asked if he ever had testing and mentioned the private screening for sleep apnea using pulse oximetry in May 2008, the examiner stated the Veteran denied ever having any overnight sleep study.  He additionally stated his sleep issues would be documented in his private treatment records.  The examiner selected "no" for sleep apnea diagnosis.  A February 2017 VA medical opinion reported an overnight oximetry in February 2008 showed "no evidence of any desaturation to explain the walking up with 'gasping' reported by the spouse."  The examiner stated "poor/inadequate sleep hygiene" along with mild obesity would explain poor sleep with loud snoring.

Although the Veteran's statements regarding whether he has sleep apnea have been considered, they are not competent and have very little probative value.  It appears the Veteran believes his snoring is sleep apnea.  The Veteran is not competent to state that his snoring in-of-itself constitutes sleep apnea.  The diagnosis of a disability is essentially a medical question, and as such, is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a diagnosable disability, associated with sleep apnea, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Board acknowledges the Veteran's lay statements regarding his believe that he has sleep apnea and a statement from his wife reports he had at least one instance of gasping for air and had shortness of breath.  However, the vast majority of the evidence of record, including the Veteran's own statements and the pulse oximetry screening in 2008, show the Veteran does not have sleep apnea and there is no evidence to support such a diagnosis.  

In the absence of a current diagnosis or manifestations of a disability, service connection must be denied for sleep apnea.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application); Brammer v. Derwinski, 3 Vet.  App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Because the record does not indicate that the Veteran has medical expertise or training, his lay opinions that he has sleep apnea is inconsistent with the medical records and is of little probative value.  While the Veteran's wife has medical training as a nurse, she never said the Veteran had sleep apnea, nor upon what such a diagnosis was made.  She reported the Veteran snored, had daytime sleepiness, and had at least one instance of gasping for air, but did not state he had sleep apnea itself, as opposed to the general description of his symptoms.

To the extent the Veteran claims other sleep-related pathology, he denied anything besides symptoms of feeling tired and snoring, reported he never was seen for any sleep issues in service, and stated he did not see a doctor for sleep issues after service.  See, e.g., February 2017 VA examination ("'My wife say[s] I snore all the time.  I was never seen in [the] military for any kind of sleep issues.  I talked to my buddies, they asked me why I was not [service connected] for 'Sleep Apnea.'  So [I] put in this claim . . . I was never seen in the military for any sleep issues.  Never had a sleep study.'").

With no objective diagnosis or manifestations of a disability with supporting pathology of disability, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).


ORDER

Entitlement to an initial compensable evaluation for left shoulder anterior labral tear with chronic bursitis prior to April 4, 2011 and greater than 20 percent thereafter is denied.

Entitlement to an initial compensable evaluation for left hip chronic bursitis  prior to April 4, 2011 and in excess of 10 percent thereafter is denied.

Entitlement to service connection for sleep apnea is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


